 

Exhibit 10.2
 
EMPLOYMENT AGREEMENT


AGREEMENT, dated this 27th day of September, 2007, among First Defiance
Financial Corp. ("First Defiance") an Ohio-chartered corporation and savings and
loan holding company, First Federal Bank of the Midwest ("First Federal"), a
federally chartered stock savings bank, both of which are located in Defiance,
Ohio, and James L. Rohrs (the "Executive"). First Defiance and First Federal are
referred to jointly herein as the "Companies."


WITNESSETH:


WHEREAS, the Executive is presently Executive Vice President of First Defiance
and President and Chief Operating Officer of First Federal;


WHEREAS, the Companies desire to continue to retain the Executive's services in
such capacities; and


WHEREAS, the Executive is serving the Companies pursuant to the terms of a
previous Agreement dated January 1, 2000 (the “Prior Agreement”);


WHEREAS, parties desire to amend and restate the Prior Agreement;


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1.           Definitions. The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)           Annual Compensation. The Executive's "Annual Compensation" for
purposes of this Agreement shall be deemed to mean the average annual
Compensation paid to the Executive by the Companies during the five most recent
taxable years ending prior to the date of termination.


(b)           Base Salary.  "Base Salary" shall have the meaning set forth in
Section 3(a) hereof.


(c)           Bonus.  "Bonus" shall have the meaning set forth in Section 3(a)
hereof.


(d)           Cause.  "Cause" shall mean personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of
this  Agreement.  For purposes of this paragraph, no act or failure to act on
the Executive's part shall be considered "willful" unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive's action or omission was in the best interest of the Companies.

1

--------------------------------------------------------------------------------

Exhibit 10.2

(e)           Change in Control of First Defiance. "Change in Control" of First
Defiance shall have the meaning set forth in Section 409A(a)(2)(A)(v) of the
Code.


(f)           Code.  "Code" shall mean the Internal Revenue Code of 1986, as
amended.


(g)           Compensation.  "Compensation" shall have the meaning set forth in
Section 3(a) hereof.


(h)           Date of Termination.  "Date of Termination" shall mean (i) if the
Executive's employment is terminated by the Companies for any reason, the date
on which a Notice of Termination is given or such later date as may be specified
by the Companies in such Notice, or (ii) if the Executive's employment is
terminated by the Executive, the date of termination shall be a date not less
than 30 days from the date the Notice of Termination is delivered by the
Executive to the Companies, unless the Companies, in their sole discretion,
designate an earlier date.


(i)           Disability. "Disability" shall mean any physical or mental
impairment that qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Companies or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.


(j)           Good Reason.  "Good Reason" shall mean:


(i)           Without the Executive's express written consent:


(a)           the assignment by the Companies to the Executive of any duties
that, in the Executive's good faith determination, are materially inconsistent
with the Executive's positions, duties, responsibilities and status with the
Companies immediately prior to such assignment, or in the event of a Change in
Control, immediately prior to such a Change in Control of First Defiance;


(b)           in the Executive's good faith determination, a material change in
the Executive's reporting responsibilities, titles or offices as an employee and
as in effect immediately prior to such change or, in the event of a Change in
Control, immediately prior to such a Change in Control of First Defiance; or


(c)           any removal of the Executive from or any failure to re-elect the
Executive to the offices of Executive Vice President of First Defiance and
President and Chief Operating Officer of First Federal, except in connection
with cause, Disability, Retirement, or the Executive's death;


(ii)           Without the Executive's express written consent, a reduction by
the

2

--------------------------------------------------------------------------------

Exhibit 10.2

Companies in the Executive's Base Salary, as the same may be increased from time
to time, or fringe benefits;


(iii)           The principal executive office of the Companies is relocated
outside of the Defiance, Ohio area or, without the Executive's express written
consent, the Companies require the Executive to be based anywhere other than an
area in which the Companies' principal executive office is located, except for
required travel on business of the Companies to an extent substantially
consistent with the Executive's present business travel obligations;


(iv)           Without the Executive's express written consent, the Companies
fail to provide the Executive with the same fringe benefits that were provided
to the Executive immediately prior to a Change in Control of First Defiance, or
with a package of fringe benefits (including paid vacations) that, though one or
more of such benefits may vary from those in effect immediately prior to such
Change in Control, is substantially comparable in all material respects to such
fringe benefits taken as a whole;


(v)           Any purported termination of the Executive's employment for Cause,
Disability or Retirement that is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (1) below; or


(vi)           The failure by First Defiance to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in Section
10 hereof.


(k)           IRS.  “IRS” shall mean the Internal Revenue Service.


(l)           Notice of Termination.  "Notice of Termination" shall mean a dated
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated, (iii) specifies a Date of Termination, and (iv) is given
in the manner specified in Section 11 hereof.


(m)           Retirement.  "Retirement" shall mean voluntary termination by the
Employee in accordance with the Companies' retirement policies, including early
retirement, generally applicable to their salaried employees.


2.           Term of Employment.


(a)           The Companies hereby employ the Executive as Executive Vice
President of First Defiance and President and Chief Operating Officer of First
Federal.  Executive hereby accepts said employment and agrees to render such
services to the Companies on the terms and conditions set forth in this
Agreement. The term of employment under this Agreement shall be a three-year
term, which shall be deemed to have commenced on January 1, 2007. However, at a

3

--------------------------------------------------------------------------------

Exhibit 10.2

meeting of the Companies' Board of Directors no later than 30 days prior to the
first anniversary of the date of this Agreement and each anniversary thereafter,
the Board of Directors of the Companies shall consider and review (with
appropriate corporate documentation thereof, and after taking into account all
relevant factors including the Executive's performance and the merits of a
three-year agreement) a one-year extension of the term under this Agreement, and
the term shall continue to extend, unless either the Board of Directors does not
approve such extension and provides written notice to the Executive of such
event or the Executive gives written notice to the Companies of the Executive's
election not to extend the term, in each case, with such written notice to be
given not less than thirty (30) days prior to any such anniversary date.
References herein to the term of this Agreement shall refer both to the initial
term and successive terms.


(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Companies as may be consistent with his titles
and from time to time assigned to him by the Companies' Board of Directors;
provided, however, that the Executive shall not be precluded from (i) vacations
and other leave time in accordance with section 3(c) below; (ii) reasonable
participation in community, civic, charitable, or similar organizations; (iii)
reasonable participation in industry-related activities; or (iv) pursuing
personal investments that do not interfere or conflict with the performance of
Executive's duties to the Companies.


3.           Compensation and Benefits.


(a)           The Companies shall compensate and pay Executive for his services
during the term of this Agreement at a minimum base annual salary of $184,600.00
("Base Salary"), which may be increased from time to time in such amounts as may
be determined by the Companies' Board of Directors and may not be decreased
without the Executive's express written consent. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement a
bonus based on such terms and conditions as are set forth from time to time in
the Companies' incentive bonus program (the "Bonus"). The Executive's Base
Salary and Bonus are referred to herein as his "Compensation."


(b)           During the term of the Agreement, Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, deferred compensation, profit sharing, stock option, management
recognition, employee stock ownership, or other plans, benefits and privileges
given to employees and executives of the Companies, to the extent commensurate
with his then duties and responsibilities, as fixed by the Board of Directors of
the Companies including, but not limited to, the following: (i) the Companies
shall pay membership dues for the Executive for membership in such
organizations, including country clubs and professional organizations, as are
approved by the Companies from time to time; and (ii) the Companies shall, at
their discretion, provide the use of an automobile (the terms and conditions for
the Executive's use and possession of the automobile and the quality of the
automobile provided for the Executive's use shall be consistent with, or not
less favorable than, the past practices of the Companies) or an automobile
expense reimbursement. The Companies shall not make any changes in such plans,
benefits or privileges that would adversely affect Executive's rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Companies and does not result in a
proportionately

4

--------------------------------------------------------------------------------

Exhibit 10.2

greater adverse change in the rights of or benefits to Executive as compared
with any other executive officer of the Companies. Nothing paid to Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to Executive pursuant
to Section 3(a) hereof.


(c)           During the term of this Agreement, Executive shall be entitled to
paid annual vacation in accordance with the policies as established from time to
time by the Board of Directors of the Companies, which shall in no event be less
than four weeks per annum. Executive shall not be entitled to receive any
additional compensation from the Companies for failure to take a vacation, nor
shall Executive be able to accumulate unused vacation time from one year to the
next, except to the extent authorized by the Board of Directors of the
Companies.


4.           Expenses.  The Companies shall reimburse Executive or otherwise
provide for or pay for all reasonable expenses incurred by Executive in
furtherance or in connection with the business of the Companies, including, but
not by way of limitation, traveling expenses and all reasonable entertainment
expenses (whether incurred at the Executive's residence, while traveling or
otherwise), subject to such reasonable documentation and other limitations as
may be established by the Board of Directors of the Companies. If such expenses
are paid in the first instance by Executive, the Companies shall reimburse the
Executive therefor.


5.           Termination.


(a)           The Companies shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive's employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement.


(b)           Executive shall have the right, upon prior Notice of Termination,
to terminate his employment hereunder for any reason.


(c)           In the event that (i) Executive's employment is terminated by the
Companies for Cause, Disability or Retirement or in the event of the Executive's
death, or (ii) Executive terminates his employment hereunder other than for Good
Reason, Executive shall have no right pursuant to this Agreement to compensation
or other benefits for any period after the applicable Date of Termination.


(d)           In the event that Executive's employment is terminated by the
Companies for other than Cause, Disability, Retirement or the Executive's death
or such employment is terminated by the Executive (i) due to failure by the
Companies to comply with any material provision of this Agreement, or (ii) for
Good Reason, in either case which failure or Good Reason has not been cured
within a period of thirty (30) days after a written notice of non-compliance has
been given by Executive to the Companies, then the Companies shall, subject to
the provisions of Section 6 hereof, if applicable;
 
(1)
pay to the Executive, in a lump sum payment on the first business day of the
month following the Date of Termination, an amount equal to 2.00 times the
Annual Compensation but not more than twice the annual compensation limitation
in effect under Section 401(a)(17) for


5

--------------------------------------------------------------------------------

Exhibit 10.2

the year which includes the Date of Termination; and


(2)
pay to the Executive, in a lump sum payment on the first business day of the
seventh month following the Date of Termination, an amount equal to the excess
of 2.99 times the Annual Compensation over the amount of the payment made to the
Executive under subparagraph (d)(i); and



(3)
maintain and provide for a period ending at the earlier of (i) the expiration of
the remaining term of employment pursuant hereto prior to the Notice of
Termination, (ii) the end of the second full calendar year following the year
which includes the date of termination, or (iii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (3)), at no cost to the Executive, the
Executive's continued participation in all group insurance, life insurance,
health and accident, disability and other employee benefit plans, programs and
arrangements in which the Executive was entitled to participate  immediately
prior to the Date of Termination (other than retirement plans or stock
compensation plans of the Companies), provided that in the event that the
Executive's participation in any plan, program or arrangement as provided in
this subparagraph (3) is barred, or during such period any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced,
the Companies shall arrange to provide the Executive with benefits substantially
similar to those that the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of
Termination.  Notwithstanding the forgoing, the Companies may in lieu of
providing for continuation of the forgoing benefits, pay to the Executive in a
lump sum cash payment an amount equal to the Companies’ cost of providing such
benefits to Executive during the month immediately prior to the Executive’s
termination of employment, times the number of months that were remaining in the
term of Executive’s employment prior to the Notice of Termination.



6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits that Executive has the right to receive from
the Companies, would constitute a "parachute payment" under Section 280G of the
Code, the payments and benefits pursuant to Section 5 hereof shall be reduced,
in the manner determined by the Executive, by the amount, if any, that is the
minimum necessary to result in no portion of the payments and benefits under
Section 5 being non-deductible to either of the Companies pursuant to Section
280G of the Code and subject to the excise tax imposed under Section 4999 of the
Code. The determination of any reduction in the payments and benefits to be made
pursuant to Section 5 shall be based upon the opinion of independent tax counsel
selected by the Companies' independent public accountants

6

--------------------------------------------------------------------------------

Exhibit 10.2

and paid by the Companies.  Such counsel shall be reasonably acceptable to the
Companies and Executive; shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the Date of Termination; and may use such
actuaries as such counsel deems necessary or advisable for the purpose. In the
event that the Companies and/or the Executive do not agree with the opinion of
such counsel, (i) the Companies shall pay to the Executive the maximum amount of
payments and benefits pursuant to Section 5, as selected by the Executive, which
such opinion indicates that there is a high probability do not result in any
payments and benefits being non-deductible to the Companies and subject to the
imposition of the excise tax imposed under Section 4999 of the Code (the
“Permitted Amount”), and (ii) the Companies may request, and provided that the
amount not paid to the Executive because it was above the Permitted Amount
exceeds 5% of the total amount of payments and benefits owed to Executive by the
Companies pursuant to the terms of this Agreement, Executive shall have the
right to demand that the Companies request, a ruling from the IRS as to whether
the disputed payments and benefits pursuant to Section 5 hereof have such
consequences. Any such request for a ruling from the IRS shall be promptly
prepared and filed by the Companies, but in no event later than thirty (30) days
from the date of the opinion of counsel referred to above, and shall be subject
to the Executive's approval prior to filing, which shall not be unreasonably
withheld. The Companies and Executive agree to be bound by any ruling received
from the IRS and to make appropriate payments to each other to reflect any such
rulings, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. Nothing contained herein shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment under any circumstances other than as specified
in this Section 6, or a reduction in the payments and benefits specified in
Section 5 below zero.


7.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits that may be available to the Executive upon a
termination of employment with the Companies pursuant to employee benefit plans
of the Companies or otherwise.


8.           Withholding. All payments required to be made by the Companies
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Companies may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


9.           Covenant Not to Compete and Confidential Information


(a)           Throughout the employment of Executive under this Agreement and
for a period of one year after termination of employment for any reason,
Executive agrees that he will not, except on behalf of the Companies or with the
written consent of the Companies:


 
(1)
engage in any business activity, directly or indirectly, on his own


7

--------------------------------------------------------------------------------

Exhibit 10.2

behalf or as a partner, stockholder (except by ownership of less than 1% of the
outstanding stock of a publicly held corporation), director, trustee, principal,
agent, employee, consultant or otherwise of any person, firm or corporation,
which is engaged in any activity in which the Companies or any parent,
subsidiary or affiliate of the Companies is engaged at the time;


 
(2)
allow the use of his name by or in connection with any business that is
competitive with any activity in which the Companies or any parent, subsidiary
or affiliate of the Companies is engaged, or



 
(3)
offer employment to or employ, for himself or on behalf of any competitor of the
Companies or any parent, subsidiary or affiliate, any person who at any time
within the prior three years shall have been employed by the Companies or any
parent, subsidiary or affiliate of the Companies.



(b)           The parties acknowledge that this Section 9 is fair and reasonable
under the circumstances.  It is the desire and intent of the parties that the
provisions of this Section 9 shall be enforced to the fullest extent permitted
by law.  Accordingly, if any particular portion of this Section 9 shall be
adjudicated to be invalid or unenforceable, this Section 9 shall be deemed
amended to:


 
(1)
reform the particular portion to provide for such maximum restrictions as will
be valid and enforceable, or if that is not possible,



 
(2)
delete the portion found invalid or unenforceable, such reformation or deletion
to apply only with respect to the operation of this Section 9 in the particular
jurisdiction in which such adjudication is made.



(c)           During the term of Executive’s employment, the covenants contained
in this Section 9 shall apply without regard to geographic location.  Upon the
termination of Executive’s employment, the covenants contained in this Section 9
shall be limited to a twenty-five (25) mile radius of any office of the
Companies.


(d)           Notwithstanding any other provision of this Agreement to the
contrary, in the event Executive violates the above restrictive covenants, all
amounts otherwise owing to Executive by the Companies shall be forfeited by
Executive and the Companies, in addition to any other remedy, shall be under no
further obligation to Executive.


(e)           Executive shall not at any time, in any manner, while employed by
the Companies or thereafter, either directly or indirectly, except in the course
of carrying out the Companies business or as previously authorized in writing on
behalf of the Companies, disclose or communicate to any person, firm, or
corporation, any information of any kind concerning any matters affecting or
relating to the Companies’ business or any of its data, figures, projections,
estimates, customer lists, tax records, personnel histories, and accounting
procedures, without

8

--------------------------------------------------------------------------------

Exhibit 10.2

regard to whether any or all of such information would otherwise be deemed
confidential or material.


10.           Assignability. The Companies may assign this Agreement and their
rights hereunder in whole, but not in part, to any corporation, bank or other
entity with or into which either of the Companies may hereafter merge or
consolidate or to which either of the Companies may transfer all or
substantially all of their respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Companies hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or its rights hereunder. The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.


11.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective address set forth below:


To First Defiance:
First Federal Financial Corp.
 
601 Clinton Street
 
Defiance, Ohio 43512
   
To First Federal:
First Federal Bank of the Midwest
 
601 Clinton Street
 
Defiance, Ohio 43512
   
To the Executive:
James L. Rohrs
 
1562 Hampton Avenue
 
Defiance, OH 43512



12.           Supersedes Prior Agreement; Amendment; Waiver.  This Agreement
supersedes the Prior Agreement.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Companies to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


13.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Ohio.


14.           Nature of Obligations.  Nothing contained herein shall create or
require the Companies to create a trust of any kind to fund any benefits that
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Companies hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Companies.

9

--------------------------------------------------------------------------------

Exhibit 10.2



15.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


16.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


18.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in the
employment agreements between a savings association and its employees pursuant
to Section 563.39 (b) of the Regulations Applicable to All Savings Associations,
12 C.F.R. 563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.


(a)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Companies' affairs pursuant
to notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act ("FDIA")(12 U.S.C. 1818 (e)(3) and 1818(g)(1)), the Companies'
obligations under this Agreement shall be suspended as of the date of service,
unless  stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Companies may, in their discretion: (i) pay Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.


(b)           If Executive is removed from office and/or permanently prohibited
from participating in the conduct of the Companies' affairs by an order issued
under Section 8(e)(4) or Section  8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of the Companies under this Agreement shall terminate
as of the effective date of the order, but vested rights of Executive and the
Companies as of the date of termination shall not be affected.


(c)           If the Companies are in default, as defined in Section 3(x)(1) of
the FDIA (12 U.S.C. 1813(x)(l)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of Executive and the
Companies as of the date of termination shall not be affected.


(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. 563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Companies is
necessary):  (i) by the Director of the Office of Thrift Supervision ("OTS"),

10

--------------------------------------------------------------------------------

Exhibit 10.2

or his/her designee, at the time the Federal Deposit Insurance Corporation
("FDIC") or Resolution Trust Corporation enters into an agreement to provide
assistance to or on behalf of First Federal under the authority contained in
Section 13 (c) of the FDIA (12 U.S.C. 1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Companies
or when the Companies are determined by the Director of the OTS to be in an
unsafe or unsound condition, but vested rights of Executive and the Companies as
of the date of termination shall not be affected.


19.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payment made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(K) and any regulations promulgated
thereunder.


20.           Additional Restriction on Distributions to Key Employees.


(a)           Notwithstanding the provisions of this Agreement providing for
payment of benefits upon termination of employment, if at the time a benefit
would otherwise be payable, Executive is a “specified employee” [as defined
below], and the payment provided for would be deferred compensation with the
meaning of Code section 409A, the distribution of the Executive’s benefit may
not be made until six months after the date of the Executive’s separation from
service with the Company [as that term may be defined in
Section 409A(a)(2)(A)(i) of the Code and relevant regulations], or, if earlier
the date of death of the Executive. This requirement shall remain in effect only
for periods in which the stock of the Company is publicly traded on an
established securities market.


(b)           For purposes of this Section 20 a “specified employee” shall mean
any Executive of the Company who is a “key employee” of the Company within the
meaning of Code section 416(i) as of the last day of the calendar year preceding
the date of the termination of employment. This shall include any Executive who
is (i) a 5-percent owner of the Company’s common stock, or (ii) an officer of
the Company with annual compensation from the Company of $130,000.00 or more, or
(iii) a 1-percent owner of Company’s common stock with annual compensation from
the Company of $150,000.00 or more (or such higher annual limit as may be in
effect for years subsequent to 2005 pursuant to indexing section 416(i) of the
Code).


(c)           The provisions of this Section 20 have been adopted only in order
to comply with the requirements added by Code section 409A. These provisions
shall be interpreted and administered in a manner consistent with the
requirements of Code section 409A, together with any regulations or other
guidance which may be published by the Treasury Department or Internal Revenue
Service interpreting such Code section 409A.



11

--------------------------------------------------------------------------------

Exhibit 10.2



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


Attest:
 
FIRST DEFIANCE FINANCIAL CORP.
 
 
 
 
 
 
 
 
/s/ John W. Boesling
 
By:
/s/ William J. Small
 John W. Boesling, Secretary
 
 
Name: William J. Small
 
 
 
Title:  Chairman, President and C.E.O.
 
 
 
 
 
 
 
 
Attest:
 
FIRST FEDERAL BANK
 
 
OF THE MIDWEST
 
 
 
 
 
 
 
 
/s/ John W. Boesling
 
By:
/s/ William J. Small
 John W. Boesling, Secretary
 
 
Name: William J. Small
 
 
 
Title:  Chairman and C.E.O.
 
 
 
 
Witness:
 
 
 
 
 
 
 
 
 
 
 
/s/ Danielle Norden
 
 
/s/ James L. Rohrs
 
 
 
James L. Rohrs

 
12

 
